Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 7/5/22, in which claims 7 and 8 were amended, claims 11-14 were canceled and claims 15-17 were added.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16, lns 2-3 recite “the second support section” which appears to be a misstatement of “the second supporting section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al (US 2006/0040094).
For claims 7-9, Mizuno et al teach a tool for coating an electronic module, the tool comprising: a first tool part (Fig. 8 – element 41) and a second tool part (element 45) that form a cavity (element C1) between the first tool part and the second tool part, the cavity being configured to receive a circuit board (element 20), wherein the first tool part has a first molding surface section (flat surface of element 41 along length of cavity C1) and at least one first supporting section (extension labeled A as shown in annotated figure below) that extends from the first molding surface section and wherein the second tool part has a second molding surface section (flat surface of element 45 along length of cavity C1) and at least one second supporting section (extension labeled B as shown below) that extends from the second molding surface section towards the first tool part, wherein a first supporting plane (plane along horizontal edge of A) is formed by the at least one first supporting section and a second supporting plane (plane along horizontal edge of B) is formed by the at least one second supporting section, wherein the first supporting plane and the second supporting plane are spaced apart and each parallel to a main surface of the circuit board, and wherein the first supporting plane is located between the second molding surface section and the second supporting plane; and wherein the second supporting plane is located between the first molding surface section and the first supporting plane (Examiner notes that the second supporting plane would be just below the first molding surface section); and wherein the at least one first supporting section and the at least one second supporting section are offset to one another (Fig. 8).


    PNG
    media_image1.png
    460
    478
    media_image1.png
    Greyscale
 
For claims 15-17, Mizuno et al teach a tool for coating an electronic module, the tool comprising: a first tool part (element 41), the first tool part having a first molding surface section (flat surface of element 41 along length of cavity C1) with a first supporting section extending therefrom (extension labeled A as shown above), wherein the first supporting section is configured to abut a surface of a circuit board of the electronic module (circuit board 20 edge abuts A within circled region shown above); and a second tool part (element 45), the second tool part having a second molding surface section (flat surface of element 45 along length of cavity C1) with a second supporting section extending therefrom (extension labeled B as shown above), wherein the second supporting section is configured to extend through an opening of the circuit board and abut a heat sink of the electronic module (see Fig. above, and note that Examiner interprets element 53-2 as a heat sink at least to some degree); wherein a first supporting plane (plane along horizontal edge of A) is formed by the first supporting section and a second supporting plane (plane along horizontal edge of B) is formed by the second supporting section, wherein the first supporting plane and the second supporting plane are spaced apart and parallel, and wherein the first supporting plane is located between the second molding surface section and the second supporting plane (Fig. 8); and wherein the second tool part includes a third supporting section (extension labeled C as shown above), and wherein a plane that extends through a terminus of the second supporting section and a terminus of the third supporting section is parallel to a main surface of the circuit board when the tool is in use (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno et al (US 2006/0040094).
Mizuno et al teach the invention as discussed above.
Though Mizuno et al do not teach the at least one first supporting section and/or the at least one second supporting section are conical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one first supporting section and/or the at least one second supporting section be conical since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to change the shape of the at least one first supporting section and/or the at least one second supporting section to be conical for the purpose of obtaining another desired shaped component.  Please see MPEP 2144.04 (IV) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for further details.
Response to Arguments
Applicant's arguments filed 7/5/22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743